Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                        Sep 16 2014, 8:57 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

STEVEN J. HALBERT                                       GREGORY F. ZOELLER
Carmel, Indiana                                         Attorney General of Indiana

                                                        ROBERT J. HENKE
                                                        CHRISTINA D. PACE
                                                        Deputies Attorney General
                                                        Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION                   )
OF THE PARENT-CHILD RELATIONSHIP OF:               )
K.B. (MINOR CHILD) AND W.B. (MOTHER),              )
       Appellant-Respondent,                       )
                                                   )
               vs.                                 )   No. 49A05-1402-JT-63
                                                   )
THE INDIANA DEPARTMENT OF CHILD                    )
SERVICES,                                          )
      Appellee-Petitioner.                         )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Marilyn A. Moores, Judge
                          The Honorable Larry E. Bradley, Magistrate
                              Cause No. 49D09-1307-JT-16119


                                       September 16, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                     Case Summary

       W.B. (“Mother”) appeals from the termination of her parental rights as to her

daughter, K.B. We affirm.

                                           Issue

       Mother presents one issue for our review, which we restate as whether the Department

of Child Services (“DCS”) satisfied its statutory burden of proof as to termination of

Mother’s parental rights.

                             Facts and Procedural History

       K.B. was born to Mother and J.R. (“Father”) on March 15, 2004. In 2010, K.B. was

found to be a Child in Need of Services (“CHINS”). At the conclusion of the first CHINS

case, K.B. was placed in Father’s custody. After allegations arose that Father had molested

K.B., a second CHINS proceeding was initiated in 2011 and K.B. was again adjudicated as a

CHINS. At the end of the second CHINS case in May 2012, K.B. was placed back into

Mother’s custody.

       On July 19, 2012, K.B. was difficult to wake up, and was transported by ambulance to

a hospital. K.B. revealed that Mother had been making K.B. take excessive amounts of

prescription medication, and that Mother routinely took excessive amounts of medication that

caused her to go to sleep. K.B. was removed from Mother’s home.

       On July 23, 2012, a CHINS petition was filed, and K.B. was adjudicated as a CHINS.

Mother was offered and verbally accepted referrals to services for home-based case




                                             2
management, home-based therapy, supervised visits with K.B., random drug screens, and a

substance abuse assessment. Mother only exercised supervised visitation.

       On September 5, 2012, Mother was charged with two counts of Neglect of a

Dependent and one count of Dealing in Narcotics. On March 19, 2013, Mother was

convicted of two counts of Neglect of a Dependent, and was sentenced to an aggregate term

of imprisonment of eight years. As part of the criminal proceedings, a no-contact order was

put into place as to Mother and K.B. Mother had no subsequent contact of any kind with

K.B. Mother remained incarcerated throughout the remainder of the CHINS proceedings.

       On July 25, 2013, DCS filed its petition to terminate Mother’s parental rights as to

K.B. An evidentiary hearing was conducted on December 18, 2013 and January 10, 2014.

       On January 17, 2014, the termination court entered its order terminating Mother’s

parental rights. This appeal ensued.

                                 Discussion and Decision

       Mother appeals the termination of her parental rights. Our standard of review is

highly deferential in such cases. In re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). This

Court will not set aside the trial court’s judgment terminating a parent-child relationship

unless it is clearly erroneous. In re A.A.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997). When

reviewing the sufficiency of the evidence to support a judgment of involuntary termination of

a parent-child relationship, we neither reweigh the evidence nor judge the credibility of the

witnesses. Id. We consider only the evidence that supports the judgment and the reasonable

inferences to be drawn therefrom. Id.


                                             3
       Parental rights are of a constitutional dimension, but the law provides for the

termination of those rights when the parents are unable or unwilling to meet their parental

responsibilities. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147

(Ind. 2005). The purpose of terminating parental rights is not to punish the parents, but to

protect their children. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.

       Indiana Code section 31-35-2-4(b)(2) sets out the elements that DCS must allege and

prove by clear and convincing evidence in order to terminate a parent-child relationship:

       (A) That one (1) of the following is true:

              (i)     The child has been removed from the parent for at least six (6)
                      months under a dispositional decree.
              (ii)    A court has entered a finding under IC 31-34-21-5.6 that
                      reasonable efforts for family preservation or reunification are
                      not required, including a description of the court’s finding, the
                      date of the finding, and the manner in which the finding was
                      made.
              (iii)   The child has been removed from the parent and has been under
                      the supervision of a county office of family and children for at
                      least fifteen (15) months of the most recent twenty-two (22)
                      months, beginning with the date the child is removed from the
                      home as a result of the child being alleged to be a child in need
                      of services or a delinquent child;

       (B) That one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions that resulted
                      in the child’s removal or the reasons for placement outside the
                      home of the parents will not be remedied.
              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of the
                      child.
              (iii)   The child has, on two (2) separate occasions, been adjudicated a
                      child in need of services;

       (C) that termination is in the best interests of the child; and

                                               4
       (D) that there is a satisfactory plan for the care and treatment of the child.

       If the court finds that the allegations in a petition described in Section 4 of this chapter

are true, the court shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a). A

trial court must judge a parent’s fitness to care for his or her child at the time of the

termination hearing, taking into consideration evidence of changed conditions. In re J.T.,

742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. The trial court also must “evaluate

the parent’s habitual patterns of conduct to determine the probability of future neglect or

deprivation of the child.” Id. Courts have properly considered evidence of a parent’s prior

criminal history, drug and alcohol abuse, history of neglect, failure to provide support, and

lack of adequate housing and employment. A.F. v. Marion Cnty. Office of Family &

Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied.

       On appeal, Mother contends that DCS did not carry its burden of proving by clear and

convincing the requirements of subsection 31-35-2-4(b)(2)(B)(ii), which requires that the

court find there is a reasonable probability that continuation of the parent-child relationships

poses a threat to the well-being of the child. The statute “is written in the disjunctive” so that

only one of the requirements of subsection (B)—which include either that there is a

reasonable probability the conditions necessitating a child’s removal will not be remedied or

that continuation of the parent-child relationship poses a threat to the child’s well-being—

need be proven by clear and convincing evidence. In re L.S., 717 N.E.2d at 209.

       Prior to the instant proceedings, Mother had been convicted of welfare fraud. After

K.B. was adjudicated a CHINS in July 2012, Mother was incarcerated during all but two


                                                5
months of the instant case. During the termination hearing, Mother testified that she had

been addicted to pain medications for eight or nine years, had never sought treatment, and

increased her use of pain medications “twenty or thirty times” after the 2010 CHINS

proceeding. (Tr. at 17.) Mother acknowledged having overdosed twice and that she would

have died had K.B. not called for help. Mother stated that K.B. was more of a mother to her

than she was to K.B., and that for two years K.B. protected her from routine domestic abuse

at the hands of one of Mother’s boyfriends.

       Mother testified that she would be released from prison in 2014 in order to begin

serving a portion of her prison term through work release with community corrections.

However, she acknowledged that it could take as much as a year for her to obtain a job and

housing suitable for herself and K.B., and testified that she would first need to address her

addiction and stress issues before she could provide any kind of parenting for K.B. Further,

Mother testified that though she wanted continued contact with K.B., she would accede to

plans for K.B. to be adopted, and said that K.B. should not be removed from a “good life” to

wait for Mother to address her own problems. (Tr. at 29.)

       Mother’s testimony accords with the testimony of several social workers and therapy

providers, all of whom testified that K.B. needed a safe and stable home environment after

being diagnosed with post-traumatic stress disorder. Mother directs us to cases in which

Indiana courts have concluded that continuation of the parent-child relationship did not pose

a threat to the well-being of the child. Yet this case is readily distinguished based upon

Mother’s lack of action to arrange for employment or housing suitable for herself and K.B.


                                              6
and the risk, given lack of prior rehabilitative behavior, that Mother would reoffend after

release from imprisonment. See, e.g., In re G.Y., 904 N.E.2d 1257, 1262 (Ind. 2009).

Accordingly, we cannot conclude that DCS failed to carry its burden as to the requirement

that it prove by clear and convincing evidence that continuation of the parent-child

relationship likely posed a threat to K.B.’s well-being.

       Mother also contends that DCS failed to carry its burden of proving that there was a

satisfactory plan in place for the care and treatment of K.B. See I.C. § 31-35-2-4(b)(2)(D).

Such a plan need not be detailed, so long as it offers a general sense of the direction in which

the child will be going after the parent-child relationship is terminated. In re Termination of

Parent-Child Relationship of D.D., 804 N.E.2d 258, 268 (Ind. Ct. App. 2004), trans. denied.

This Court has held that adoption is a satisfactory plan for the care and treatment of a child

under the termination of parental rights statute. In re B.M., 913 N.E.2d 1283, 1287 (Ind. Ct.

App. 2009).

       Here, DCS established that the plan for K.B. was adoption. Mother contends that the

adoptive placement chosen is inadequate because it is a different family from the one that

served as K.B.’s foster family during much of the remainder of the case, and the prospective

adoptive family did not testify during the termination hearing. However, testimony from

DCS caseworkers and K.B.’s Guardian Ad Litem indicates that the prospective adoptive

family is committed to adopting K.B. and has asked sensitive and appropriate questions about

K.B., and K.B. has expressed her desire to remain with that family and to be adopted. We




                                               7
thus conclude that DCS carried its burden to prove by clear and convincing evidence that a

satisfactory plan for K.B.’s care and treatment was in place.

                                        Conclusion

       DCS carried its burden of establishing by clear and convincing evidence that there was

a reasonable probability that continuing the parent-child relationship would be harmful to

K.B., and that the plan for K.B.’s care and treatment was satisfactory.

       Affirmed.

NAJAM, J., and PYLE, J., concur.




                                             8